Citation Nr: 1719274	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-47 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left sural neuropathy (also claimed as enthesopathy peripheral neuropathy, hallux limits left foot, left tarsal tunnel syndrome, absent left sural and plantar responses, compression arthralgia left foot/ankle and chronic left foot pain). 

2.  Entitlement to an initial rating in excess 10 percent from June 28, 2008, to December 13, 2015, and in excess of 30 percent from December 14, 2015, for bilateral pes planus/bilateral plantar fasciitis (also claimed as acquired deformity pronated foot, congenital foot deformity talipes, valgus deformity of the foot equinus and deformity of the foot pequinus). 

3.  Entitlement to an initial rating in excess of 0 percent for chondromalacia patella, left knee (also claimed as left knee effusion and medial patellar plica). 

4.  Entitlement to an initial rating in excess of 0 percent from June 28, 2008, to December 13, 2015, and in excess of 10 percent from December 14, 2015, for fracture left calcaneous status post repair with hardware and scar (also claimed as status post left ankle effusion, os navicular, tibitular subtalar effusion, tendon degeneration, tendonitis posterior tibial, and osteopenia). 


REPRESENTATION

Veteran represented by:	Robert M. Norris, Attorney


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from June 2004 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 Appeal to the Board of Veterans' Appeals in February 2011, at which time he requested a travel board hearing in connection with his claims.  To date, this hearing request has been neither withdrawn nor scheduled.  Therefore, a remand to schedule the Veteran for the requested hearing is required.  38 C.F.R. § 20.703 (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing in accordance with his February 2011 request.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


